On 6 April, 1880, Nancy S. Smith made a conveyance of certain real estate to Carrie E. Smith, W. Mc. Smith and W. H. Bailey, in trust, for the benefit of certain individuals therein mentioned, (736) with limitations and contingent interests to numerous other persons named therein. The purpose of the present action is to induce the court to order a sale of said real estate and direct a reinvestment of the proceeds upon the same trusts and limitations.
His Honor held that the court had no power to order the sale, and plaintiffs appealed.
The plaintiff's application is for an order to sell land and reinvest the proceeds. They show that it would promote their interest if they can do so. The deed under which they drive their interest shows an estate for life in Carrie E. Smith, with divers contingent remainders depending upon the happening of several future events. *Page 461 
However well the Court might be convinced of the propriety of the sale, it is powerless to grant the plaintiff's application, for the reason that these remainder interests are not and cannot be before the Court, as they can only arise in futuro. Whether or when they may arise does not affect the question, as they may do so. They cannot now be represented, even by classes, because of the uncertainty of future events. This rule has been long settled, and the reasoning seems to be exhausted in the following cases cited by the defendant: Watson v. Watson, 56 N.C. 400; Justice v.Guion, 76 N.C. 442; Young v. Young, 97 N.C. 132.
Affirmed.
Cited: Hodges v. Lipscomb, 128 N.C. 63; Springs v. Scott, 132 N.C. 555.
(737)